Title: Thomas Boylston Adams to Abigail Adams, 29 June 1796
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            The Hague June 29th: 1796.
          
          Four precious letters from you have come to the hand of your apostate Son Thomas, without any other acknowledgment on his part, than silent gratitude. Such a return neither merits, nor I fear will it receive a repetition of your favors. The dates of those received are the 17. & 18. September 30 November and 12 March. I shall reply to them in their order so far as respects the several commissions contained in them.
          You know that my Winter instead of being passed in England with my brother, was lingered out in Holland, and therefore deprived me the pleasure of executing your little orders there; my Brother however, who received the letters upon the spot, was good enough to attend to them himself. He purchased a watch for you, which is yet in his possession, and requested Mrs: Copley to procure and send you the Cloaks &ca:.
          Upon receipt of your letter of Novr: 30, which mentions a deficiency in the number & quality of the table-cloths sent you last Summer by the Messrs: Willink, I wrote to those Gentlemen, informing them of the circumstance, and requesting them to make good the deficit and to send you the additional quantity ordered.

They express great surprize in their answer, that such an error should exist, & promise to enquire into & rectify it, as also to procure a fresh supply upon the new order from you and Dr: Welsh. Whether they have yet sent them I am not informed. Opportunities for Boston rarely occur, and it is possible that no favorable one has yet presented. You will receive them however in the course of the Summer.
          Be so good as to inform Mrs: Welsh, that her command for a piece of silk to be purchased in London, has unluckily not been executed, the pattern or sample, which was enclosed in the Drs: letter to me, having accidentally been lost by Mr: J. Q. A.—who would otherwise have procured the article, and who very much regrets the misfortune that occasioned the failure. His reputation for executing Commissions was formerly inferior to mine, but I have had good reason to be convinced of his superior merit in this respect, since we have been in Europe.— So much for the article of Commissions &ca:
          My last letter to you was dated in December. I am ashamed to avow it, for I could not have believed, that any circumstances however adverse to myself, could have restrained me from writing, during a period of nearly seven months to any of my private correspondents, much less to my Mother, whose claims upon me are of a very different nature from those of ordinary friendship & esteem. My apology for this negligence does not, even in my own mind, amount to a justification, though sickness has been the chief cause of it. I have paid to this villain climate, more than the customary tribute, which it exacts from Strangers in general, and though I happily survived the trial, it cost me a severity of suffering, greater than any former experience of my life. It was exactly such a combination of inflamatory Rheumatism & billious, intermittant fever, which brought you so low in your last illness at Philadelphia, aggravated however by a malignity of exciting causes, which abound so much in this Country. It seems to be my destiny, to encounter dreadful fits of sickness every five or six years of my life, and the last always seems more insupportable than the preceding. Deprived of all the alleviations, which on former occasions I had experienced from the tender cares of maternal solicitude, or the kind attentions of other relations, and separated from my Brother, it seemed to be a concurrence of calamity, as an experiment to prove what degree of it my Constitution would bear. My Physician however, though a Levite by Religion, was possessed of a very Christian temper, and afforded me every assistance, which, humanity or his profession, could

require of him. Among the number of friends, who interested themselves in my behalf, the amiable Madam Vierman was foremost. Her disposition so nearly resembles one which I have been accustomed from infancy to consider as a model of perfection, that I feel an intuitive attachment & love for the possessor. I am not the only one of our family, who think her a charming woman. The manner in which She always speaks of you is the surest avenue to my affections, and though she saw you but once, the opinion she formed in that interview, I can answer to be the same that the longest acquaintance must have confirmed.
          I have in a great measure recovered my health since the return of the fine Season, though billious complaints still haunt me. Exercise will conquer them in time, and since my seasoning is over, I hope to escape any fresh attack during the period of another year’s residence here.— Poor Whitcomb has just begun the campaign with the Ague. He has already had several fits, which he thinks are much worse than Sea-sickness or Small pox. I hope e’re long to inform you of his recovery. My Brother yet escapes, though in constant apprehension of an attack.
          I wish it were in my power to give you any pleasant sketches as a counterbalance to this hospital history. That portion of my time for six months past, which has not been devoted to business, has been diversified by no incidents that will bear relation. The best and almost the only Society of this place is among the few families that remain of the Court party. They are by no means social however, but from the little I have mixed with them, I have been able to discover that they would have liked me much better, if my political opinions had been more congenial with their own. Chagrin & mortification at the reverse of their prospects, make them shut their doors and their windows against every person, who does not come to gratify their spleen by berating the present administrators of power, or to solace their passions by the detail of some disaster, real or fictitious, which is said to have happened to the cause of their mortal enemies, the Republicans. The stately domes of the former Nobility & Gentry who resided here, are either entirely deserted by their proprietors, or if still inhabited, strike the eye of a stranger, more like Religious Cloisters, than as the dwellings of people connected with this world. One would imagine they were doing penance, thereby to recommend themselves more effectually to a supernatural interposition to restore them to the dear-loved dignity and power of which they have been robbed.
          
          The families and connections of the people now in power, as well as their adherents, have never been remarkable for gaiety or splendor: very few of them have a permanent residence here, and having a greater share of the characteristic manners of the Dutch than those of the Orange party, they rather avoid than seek familiar intercourse with foreigners.
          Such are some of the traits in the character and temper of the people with whom I have resided nearly two years. You may readily conjecture, that the attractions of Society to be met with here, do not enter into the inducements I may have for remaining in Holland some few months longer. It was fully my intention to have taken leave of it the ensuing Autumn, if my brother had not returned. He may be removed else where e’re long, and then I shall have no occasion to think twice what rout to take. Other circumstances may concur to shorten the period of my stay in Europe, and should the “event” which you mention to be in contemplation in our own Country, be realized, its result will very probably determine me to return at all events, and as soon as possible. From the date of my brothers return here, another year of fixed residence will not I think, be exceded. It is my design however, if nothing occurs to divert it, to pass a short time in Paris in my way home—perhaps if peace continues between us and England, I may eventually embark thence. Time must shape all these plans & arrangements, which have nevertheless already occupied much of my reflections.
          Whenever I arrive in my native land again, the former station will be resumed, though to say truth I do not like the people of Pennsylvania so well as those of New England. There is less original character, less purity of manners among all classes, except the Quakers, than is found in the neighborhood of my origin; but the State itself offers better prospects for a young man, and its politics, which will eventually be directed by the general interests of the Union, will suit me better, than a contracted spirit, which too partial a regard for local interests is very apt to produce. An American who has been only six weeks in any part of Europe, is disposed to consider even a Virginian, as a Countryman, and will necessarily have a degree of regard for him upon that principle. I put an extreme case, the better to illustrate the force of National sentiment. There are I believe many honest men, good citizens and excellent patriots, who originated in that State—every body knows there is one in whom all these qualities and many more are concentered. His single reputation,

like christian charity, hides and cancels a multitude of sins and follies, which some of his Countrymen seem well inclined to commit.
          Remember me kindly to ever body, who still think of me, and if you should see my friend Quincy, let him know that I will pay all my debts to him in time, even should he give me a fresh credit. He is a young man after my own heart, and certainly writes the most valuable letters that we receive from the youths of our Country.
          Believe me always your dutiful Son
          
            Thomas B Adams.
          
        